Citation Nr: 1131569	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  05-04 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a spinal fracture.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a January 2011 hearing held by the undersigned sitting at the RO, a transcript of which is associated with the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

At his January 2011 Board hearing, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for residuals of a spinal fracture.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for residuals of a spinal fracture have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

The procedural documentation of record indicates that the Veteran perfected an appeal as to the issue of entitlement to service connection for residuals of a spinal fracture.  At his January 2011 Board hearing, however, the Veteran indicated that he wished to withdraw his appeal as to this issue.  The Board thus finds that the pertinent criteria have been met; as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to that issue, and it is dismissed.


ORDER

The claim for entitlement to service connection for residuals of a spinal fracture is dismissed.


REMAND

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for heart arrhythmias, rated as 60 percent disabling, and anxiety disorder, rated as 30 percent disabling.  A combined 70 percent evaluation has been in effect since August 2008.  As such, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met.

The Veteran asserts that he has been too disabled to work since approximately 2004, primarily due to his service-connected heart and psychiatric disabilities.  However, it is unclear from the record whether the Veteran's service-connected disabilities alone, and not in conjunction with his nonservice-connected disabilities, preclude gainful employment.

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  The record reflects that the Veteran had achieved a high school diploma in 1965, and after he stopped working in 2004, the Veteran enrolled in college in pursuit of a bachelor's degree through at least March 2009.  It is not clear whether he has completed that degree.

There is no medical opinion of record that indicates whether the Veteran is unemployable due his service-connected disabilities in combination.  The September 2009 VA examiner, although initially indicating an opinion was sought as to the effect of both service connected disabilities on the Veteran's employment, only referred to the arrhythmias when offering his opinion.  That opinion was that the Veteran could not do physical labor, but would be able to be employed in a sedentary capacity, but did not indicate the type of employment in which the Veteran would be able to engage in light of his education, special training, and previous work experience.

Further, the March 2005 disability determination from the Social Security Administration (SSA) reflects that the Veteran's disability benefits were awarded on the basis of a primary diagnosis of a nonservice-connected back disorder, and a secondary diagnosis of "none established."  However, the Veteran offered persuasive testimony during the hearing that his back disability did not cause him unemployability, noting that "all truck drivers have bad backs and that doesn't keep you from driving trucks."

Other medical opinions of record relate the Veteran's unemployability to various other disorders, to include both the service-connected anxiety disorder, and his nonservice-connected PTSD and back disorders.  There is also an August 2006 letter from the Veteran's employer discussing the effect of his psychiatric symptoms on his employability.

Based on the above, the evidence is insufficient to make a decision with respect to the claim for TDIU.  The September 2009 VA examiner's opinion did not take account of both service connected disabilities; the evidence on which the SSA decision was based is at least 6 years old, and it does not indicate whether the Veteran's service-connected heart and/or psychiatric disorders would also preclude employment; and the various other medical opinions take into account both service-connected and nonservice-connected disorders in determining unemployability, when only service-connected disorders should be considered.

Ultimately, there is not an opinion of record indicating whether, separately or in combination, the Veteran's service-connected disabilities, in concert with his level of education and occupational experience, themselves preclude him from obtaining and retaining gainful employment.  For that reason, remand is required.

Accordingly, the issue of entitlement to TDIU is remanded for the following actions:

1.  Schedule the Veteran for an examination to determine whether his service-connected disabilities, either separately or in combination, result in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

Following a review of the service and postservice medical records, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, either separately or in combination, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.

The examiner is advised that the Veteran is competent to report his observations as to the nature and impact of his service connected disabilities, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  This includes the statement quoted above indicating that his back disability did not prevent him from working as a truck driver.

A complete rationale must be provided for any opinions expressed.  The report must be typed.

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  After undertaking the development above, readjudicate the Veteran's claim for TDIU.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


